Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 1 of 18 Page ID #:15




                                                           11/02/2020
                                                              eva




                                             8:20-cr-00167-DOC
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 2 of 18 Page ID #:16
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 3 of 18 Page ID #:17
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 4 of 18 Page ID #:18
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 5 of 18 Page ID #:19
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 6 of 18 Page ID #:20
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 7 of 18 Page ID #:21
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 8 of 18 Page ID #:22
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 9 of 18 Page ID #:23
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 10 of 18 Page ID #:24
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 11 of 18 Page ID #:25
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 12 of 18 Page ID #:26
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 13 of 18 Page ID #:27
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 14 of 18 Page ID #:28
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 15 of 18 Page ID #:29
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 16 of 18 Page ID #:30




                                                   
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 17 of 18 Page ID #:31
Case 8:20-cr-00167-DOC Document 8 Filed 11/02/20 Page 18 of 18 Page ID #:32
